       Case 3:21-cr-00158-ECM-KFP Document 34 Filed 07/21/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 3:21-cr-158-ECM
                                                  )
JERMAINE MIZELL JONES                             )

                       MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendant Jermaine Mizell Jones’ second

unopposed motion to continue trial (doc. 33) filed on July 21, 2021. Jury selection and

trial are presently set on the term of court commencing on August 16, 2021. For the

reasons set forth below, the court will grant a continuance of the trial pursuant to 18 U.S.C.

§ 3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C.

§ 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides

in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
       Case 3:21-cr-00158-ECM-KFP Document 34 Filed 07/21/21 Page 2 of 2


3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(i), (iv).

        Counsel for the Defendant represents to the Court that a superseding indictment has

been issued against the Defendant, and she requires additional time to prepare pretrial

motions, and explore the possibility of resolution of this case without the need for a trial.

The government does not oppose a continuance. After careful consideration, the Court

finds that the ends of justice served by granting a continuance of this trial outweigh the

best interest of the public and the Defendant in a speedy trial. Thus, for good cause, it is

        ORDERED that the motion to continue (doc. 33) is GRANTED, and jury selection

and trial are CONTINUED from August 16, 2021 to the criminal term of court set to

commence on October 18, 2021 at 10:00 a.m. in Montgomery, Alabama.1 All deadlines

tied to the trial date are adjusted accordingly.

        The United States Magistrate Judge shall conduct a pretrial conference prior to the

October trial term.

        Done this 21st day of July, 2021.

                                                /s/Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE




1
 The parties previously agreed to try the case in Montgomery and to select the jury from the Northern
Division.
